Citation Nr: 1516402	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  11-03 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1. Entitlement to service connection for sinusitis/rhinitis.
 
2. Entitlement to service connection for tinnitus.
 
3. Entitlement to an initial compensable rating for bilateral hearing loss.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1968 to July 1994.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) in St. Petersburg, Florida.
 
In January 2015, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.
This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.
 
 
FINDINGS OF FACT
 
1. At the January 2015 hearing, the Veteran requested to withdraw the issue of entitlement to service connection for sinusitis/rhinitis.
 
2. The evidence is at least in equipoise as to whether the Veteran's tinnitus is causally related to active duty.
 
3. The Veteran's bilateral hearing loss has not been manifested by worse than Level III hearing in the left ear and Level I hearing in the right ear; or, Level II hearing bilaterally, according to 38 C.F.R. § 4.85, Table VI.
 
 

CONCLUSIONS OF LAW
 
1. The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for sinusitis/rhinitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).
 
2. Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).
 
3. The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.85, Diagnostic Code 6100 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Withdrawal
 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).
 
In the present case, at the January 2015 hearing, the Veteran withdrew from consideration the issue of entitlement to service connection for sinusitis/rhinitis.  As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.
 
 
 
Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  As to entitlement to service connection for tinnitus, given the favorable disposition of the claim, the Board finds that all notification and development action needed to fairly adjudicate it has been accomplished.  

Regarding entitlement to an initial compensable rating for hearing loss, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
At the January 2015 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the Veteran's symptomatology during and since service; thus the material issue on appeal was fully developed.  38 C.F.R. § 3.103(c)(2) (2014).
 
Service Connection
 
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
Here, the Veteran asserts that he has experienced ringing in his ears since service, a disability he contends is the result of noise exposure from being in close proximity to loud aircraft.  Since tinnitus is a subjective disorder and a diagnosis can be based on the lay testimony of the Veteran, he currently has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 347 (2002).
 
While the appellant's service treatment records are negative for complaints or other indications of tinnitus, his DD-214 verifies that he served as an Air Force fighter pilot.  Indeed, the Veteran was two awards of the Distinguished Flying Cross, as well as ten Air Medals while on active duty.  At the January 2015 hearing he testified that he had never been asked about tinnitus in service and did not volunteer that he experienced ringing in his ears for fear of losing his flight status.  After service, he reported working exclusively in an office environment.
 
Although an October 2010 VA examiner stated that she could not provide an opinion as to the etiology of the appellant's tinnitus due to inconsistencies in his prior statements, in a May 2011 letter, "Dr. R.S.D." opined that his service-connected hearing loss caused his tinnitus.  Given the Veteran's significant occupational noise exposure in service and relative lack of post-service noise exposure, the evidence is at least in equipoise as to whether tinnitus is related to service. Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for tinnitus is granted.
 
Increased Rating
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  Given that the Veteran has appealed the initial evaluation assigned, the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson.
 
The Veteran claims entitlement to an initial compensable rating for bilateral hearing loss.  Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz ). 38 C.F.R. § 4.85.
 
To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100. Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).
 
At a December 2009 VA examination, pure tone threshold testing revealed the following:


1000
2000
3000
4000
Left
30
45
55
65
Right
35
40
50
60

This resulted in an average threshold loss of 46.25 decibels in the right ear and 48.75 decibels in the left ear. Speech recognition was 92 percent in the right ear and 88 percent in the left ear.  Turning to 38 C.F.R. §§ 4.85, 4.86 these findings show Level I hearing in the right ear and Level II hearing in the left, resulting in a noncompensable rating. 

At a May 2010 private audiology evaluation, puretone threshold testing showed the following:


1000
2000
3000
4000
Left
35
45
60
60
Right
35
45
55
55

The average threshold loss for the right and left ears was 47.5 and 50 decibels, respectively.  Word recognition was tested using the W22 test and was 88 percent bilaterally.  There is no indication that a Maryland CNC speech discrimination test was conducted.  Under 38 C.F.R. §§ 4.85, 4.86 these findings show a Level II hearing loss for each ear which equates to a noncompensable rating.

At an October 2010 VA examination, puretone threshold testing revealed the following:


1000
2000
3000
4000
Left
35
40
60
50
Right
35
40
50
50

The average threshold loss for the right and left ears was 43.75 decibels and 46.25 decibels, respectively.  Maryland CNC speech recognition was 92 percent in the right ear and 76 percent in the left.  Under 38 C.F.R. §§ 4.85, 4.86 these findings equate to Level I hearing in the right ear and Level III hearing in the left, and warrant a noncompensable rating.

At a July 2014 VA contract examination, puretone threshold testing showed the following:


1000
2000
3000
4000
Left
35
40
55
55
Right
35
40
45
45

This resulted in an average threshold loss of 41.25 decibels in the right ear and 46.25 decibels in the left ear.  Speech audiometry was tested using W22 word recognition and was 92 percent in the right ear and 96 percent in the left ear.  These findings equate to a Level I hearing loss bilaterally, which equates to a noncompensable evaluation.

At a January 2015 private examination, puretone threshold testing revealed the following:


1000
2000
3000
4000
Left
40
45
60
65
Right
35
50
55
65

The average threshold loss for the right and left ears was 51.25 and 52.5 decibels, respectively.  Maryland CNC speech discrimination was 100 percent in the right ear and 92 percent in the left.  Once again these findings equate to a Level I hearing loss bilaterally which warrants a noncompensable rating.

The Board has considered the appellant's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).
 
The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the appellant's hearing loss does not warrant a compensable rating.  There is no probative medical evidence of record which indicates that the Veteran's measurable hearing loss was worse than that demonstrated at the examinations referenced above.  The medical findings on examination are of greater probative value than any lay allegation regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.  Again, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenmann.  Accordingly, the preponderance of the evidence is against the claim of entitlement to an initial compensable rating for bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86.
 
No higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Since there are specific diagnostic codes to evaluate hearing loss, consideration of other diagnostic codes for evaluating the disability is not appropriate.  38 C.F.R. § 4.20; see Butts v. Brown, 5 Vet. App. 532 (1993). 
 
The Board has considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher, 4 Vet. App. at 60.
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and the appellant has not alleged that they do not accurately portray his disabilities. 38 C.F.R. § 4.85.  The record does not show that the Veteran has required any hospitalization or surgery relating to his hearing loss, nor is there evidence in the medical records of an exceptional or unusual clinical picture due to hearing loss.  While the appellant also experiences tinnitus, he has been granted service connection separately and will receive a separate rating for that disorder. Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is therefore adequate.  Consequently, referral for extra-scheduler consideration is not warranted.
 
The Board has also considered whether a claim for a total disability based on individual unemployability has been raised. Significantly, however, while the Veteran has indicated that his hearing loss makes communication more difficult, he has not alleged that his hearing loss prevents him from employment.  As such, the Board finds that there is no claim pending regarding entitlement to individual unemployability.
 
In sum, there is no basis for assignment of an initial compensable rating for bilateral hearing loss.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b).
 
 
ORDER
 
The appeal as to the issue of entitlement to service connection for sinusitis/rhinitis is dismissed.
 
Entitlement to service connection for tinnitus is granted.
 
Entitlement to an initial compensable rating for bilateral hearing loss is denied.
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


